       Case 3:21-cv-00246-MMD-CLB Document 15 Filed 09/01/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                  ***

4      MICHAEL LUJAN,
5                                                           Case No. 3:21-cv-0246-MMD-CLB
                                  Plaintiffs,
6         v.
                                                            ORDER DENYING MOTION FOR
7      SEEGER WEISS LLP, et al.,                          TRANSCRIPTS AT STATE EXPENSE
8                                                                       [ECF No. 14]
                                  Defendants.
9

10          Plaintiff’s motion for transcripts at state expense, (ECF No. 14), is DENIED as moot.

11   No hearings were held in this matter. Therefore, no transcripts exist. Further, Plaintiff is

12   advised that when a notice of appeal is filed, the entire court file is designated as the Arecord

13   on appeal and is available to the Ninth Circuit Court of Appeals electronically. Plaintiff is

14   also advised that because he is proceeding without counsel, the excerpts of record

15   requirement is waived. See 9th Cir. R. 30-1.2. Appellees supplemental excerpts of record

16   are limited to the district court docket sheet, the notice of appeal, the judgment or order

17   appealed from, and any specific portions of the record cited in appellees brief. See 9th Cir.

18   R. 30-1.7.
                       September 1, 2021
               DATED: __________________.
19

20

21                                               ______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
